In a negligence action to recover damages for personal injuries arising from a bus accident, etc., the plaintiff Charles Long appeals from a judgment of the Supreme Court, Kings County (Garry, J.), entered August 19, 1993, which, upon a jury verdict, is in favor of the defendants and against him.
Ordered that the judgment is affirmed, with costs.
The trial court did not improvidently exercise its discretion in denying the appellant’s request for a continuance to produce the police officer who issued a report on the accident. The appellant could only speculate as to what his testimony might be and, in any event, the police officer was not a witness to the accident (see, Michaels v Dalimonte, 121 AD2d 370).
The appellant’s remaining contentions are either unpreserved for appellate review or do not warrant reversal. Bracken, J. P., Joy, Friedmann and Florio, JJ., concur.